              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                           5:18 CV 153

TAMMY MOEHLENPAH,                              )
                                               )
                           Plaintiff,          )
                                               )              MEMORANDUM
v.                                             )               AND ORDER
                                               )
NANCY A. BERRYHILL,                            )
Acting Commissioner of the Social              )
Security Administration,                       )
                                               )
                      Defendant.               )
_______________________________                )

      This matter is before the Court on the parties’ cross motions for summary

judgment (Docs. 10, 12). The issues have been fully briefed, and the matter is

now ripe for ruling. Following a review of the record, the parties’ briefs, and

relevant legal authority, the Court denies Plaintiff’s motion for summary

judgment and grants the Commissioner’s motion for summary judgment.

I.    Procedural History

      On June 10, 2014, Plaintiff protectively filed a Title II application for a

period of disability and disability insurance benefits.1               (Transcript of

Administrative Record (“T.”) 22.) The same day, Plaintiff also filed a Title XVI



1“Protective filing refers to the first time an individual contacts the Social Security
Administration to file a claim for benefits. A protective filing allows an individual to
have an earlier application date than the date the application is signed.” Hess v.
Colvin, No. 3:12-CV-1907, 2014 WL 901144, at *1 n.3 (M.D. Pa. Mar. 7, 2014).
application for supplemental security income. (T. 22.) In both applications,

Plaintiff alleged a disability onset date of June 30, 2013. (T. 22.)

      Plaintiff’s claims were denied initially on September 29, 2014, and then

on reconsideration on March 2, 2015. (T. 22.) On March 31, 2015, Plaintiff

filed a written request for hearing before an Administrative Law Judge

(“ALJ”). (T. 22.)

      On January 20, 2017, a video hearing was conducted before ALJ Koren

Mueller. (T. 22.) Plaintiff appeared in Charlotte, North Carolina, and the ALJ

presided over the hearing from St. Louis, Missouri. (T. 22.) Vocational expert

(“VE”) Theresa Wolford appeared at the hearing.          (T. 22.)      Plaintiff was

informed of her right to counsel but chose to appear and testify without the

assistance of an attorney or other representative. (T. 22.)

      On April 5, 2017, the ALJ issued an unfavorable decision. (T. 22-31.)

The same day, Plaintiff requested review of the ALJ’s decision. See (T. 6).

Plaintiff’s request was denied on June 7, 2018. (T. 6-8.)

      On September 24, 2018, Plaintiff filed the instant action. See (Doc. 1).

II.   Standard for Determining Disability

      An individual is disabled, and therefore eligible for disability payments,

if he or she is unable to “engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a

                                        2
continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); accord

Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001).          The Commissioner

undertakes a five-step inquiry to determine whether a claimant is disabled.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam). Under

this sequential evaluation, the Commissioner must consider each of the

following: (1) whether     the claimant has engaged in substantial gainful

employment; (2) whether the claimant has a severe impairment; (3) whether

the claimant’s impairment is sufficiently severe to meet or exceed the severity

of one or more of the listing of impairments contained in Appendix I of 20

C.F.R. Part 404, Subpart P; (4) whether the claimant can perform his or her

past relevant work; and (5) whether the claimant is able to perform any other

work considering his or her age, education, and residual functional capacity

(“RFC”). 20 C.F.R. §§ 404.1520, 416.920; Mastro, 270 F.3d at 177; Johnson,

434 F.3d at 653 n.1.

      At steps one and two, the burden is on the claimant to make the requisite

showing. Monroe v. Colvin, 826 F.3d 176, 179 (4th Cir. 2016). If a claimant

fails to satisfy this burden at either of these steps, the ALJ will determine that

the claimant is not disabled, and the process comes to an end. Mascio v. Colvin,

780 F.3d 632, 634-35 (4th Cir. 2015).

      The burden remains on the claimant at step three to demonstrate that

the claimant’s impairments satisfy a listed impairment and, thereby, establish

                                        3
disability. Monroe, 826 F.3d at 179. If the claimant fails to do so, the ALJ

must determine the claimant’s RFC. Mascio, 780 F.3d at 635.

      The ALJ next proceeds to step four where the ALJ determines whether

the claimant can perform his or her past relevant work. Id. The burden is on

the claimant to demonstrate that he or she is unable to perform past work.

Monroe, 826 F.3d at 180. If the ALJ determines that a claimant is not capable

of performing past work, then the ALJ proceeds to step five. Mascio, 780 F.3d

at 635.

      At step five, the ALJ must determine whether the claimant can perform

other work.   Id.   The burden rests with the Commissioner to prove by a

preponderance of the evidence that the claimant can perform other jobs that

exist in significant numbers in the national economy, considering the

claimant’s RFC, age, education, and work experience. Id.; Monroe, 826 F.3d at

180. Typically, the Commissioner satisfies this burden at step five with the

testimony of a VE, who responds to a hypothetical question from the ALJ that

incorporates the claimant’s limitations. Mascio, 780 F.3d at 635; Monroe, 826

F.3d at 180. If the Commissioner satisfies her burden at step five, then the

ALJ will find that the claimant is not disabled and deny the application for

disability benefits. Mascio, 780 F.3d at 635; Monroe, 826 F.3d at 180.




                                      4
III.   The ALJ’s Final Decision

       In this case, The ALJ found that Plaintiff was not disabled under

sections 216(i), 223(d), and 1614(a)(3)(4) of the Social Security Act. (T. 22-31.)

In support of this conclusion, the ALJ made the following specific findings:

            1. The claimant meets the insured status
               requirements of the Social Security Act through
               June 30, 2017.

            2. The claimant has not engaged in substantial
               gainful activity since June 30, 2013, the alleged
               onset date (20 CFR 404.1571 et seq., and 416.971 et
               seq.).

            3. The claimant has the following severe
               impairments:     major     depressive    disorder,
               posttraumatic stress disorder, panic disorder and
               carpal tunnel syndrome (20 CFR 404.1520(c) and
               416.920(c)).

            4. The claimant does not have an impairment or
               combination of impairments that meets or
               medically equals the severity of one of the listed
               impairments in 20 CFR Part 404, Subpart P,
               Appendix 1 (20 CFR 404.1520(d), 404.1525,
               404.1526, 416.920(d), 416.925 and 416.926).

            5. After careful consideration of the entire record, the
               undersigned finds that the claimant has the
               residual functional capacity to perform light work
               as defined in 20 CFR 404.1567(b) and 416.967(b)
               except the claimant can frequently climb ramps or
               stairs and can only occasionally climb ladders,
               ropes and scaffolds. The claimant can have
               occasional exposure to concentrated fumes, odors,
               dusts, gases and poor ventilation. She is limited to
               simple, routine tasks, involving simple work-
               related decisions with few work place changes and

                                        5
   no fast-paced productivity requirements. She can
   have occasional interaction with supervisors and
   the general public and frequent interaction with
   coworkers.

6. The claimant has no past relevant work (20 CFR
   404.1565 and 416.965).

7. The claimant was born on December 17, 1965 and
   was 47 years old, which is defined as a younger
   individual age 18-49, on the alleged disability onset
   date. The claimant subsequently changed age
   category to closely approaching advanced age (20
   CFR 404.1563 and 416.963).

8. The claimant has at least a high school education
   and is able to communicate in English (20 CFR
   404.1564 and 416.964).

9. Transferability of job skills is not an issue because
   the claimant does not have past relevant work (20
   CFR 404.1568 and 416.968).

10. Considering the claimant's age, education, work
   experience, and residual functional capacity, there
   are jobs that exist in significant numbers in the
   national economy that the claimant can perform
   (20 CFR 404.1569, 404.1569(a), 416.969, and
   416.969(a)).

11. The claimant has not been under a disability, as
   defined in the Social Security Act, from June 30,
   2013, through the date of this decision (20 CFR
   404.1520(g) and 416.920(g)).

(T. 22-31.)




                           6
IV.   Standard of Review

      Title 42, United States Code, Section 405(g) provides that a plaintiff may

file an action in federal court seeking judicial review of the Commissioner’s

denial of social security benefits. Hines v. Barnhart, 453 F.3d 559, 561 (4th

Cir. 2006).   The scope of judicial review is limited in that the district court

“must uphold the factual findings of the Secretary if they are supported by

substantial evidence and were reached through application of the correct legal

standard.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996); accord Monroe,

826 F.3d at 186.     “Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Craig, 76

F.3d at 589 (internal quotation marks omitted). It is more than a scintilla but

less than a preponderance of evidence. Id.

      When a federal district court reviews the Commissioner’s decision, it

does not “re-weigh conflicting evidence, make credibility determinations, or

substitute [its] judgment for that of the Secretary.” Id. Accordingly, the issue

before the Court is not whether Plaintiff is disabled but, rather, whether the

Commissioner’s decision that she is not disabled is supported by substantial

evidence in the record, and whether the ALJ reached her decision based on the

correct application of the law. Id.




                                       7
V.    Analysis

      A.     The ALJ properly accounted for Plaintiff’s panic attacks.

      Initially, Plaintiff argues that the ALJ erred by failing to account for the

vocationally limiting effects of her panic attacks. Pl.’s Mem. (Doc. 9) at 4-9.

Plaintiff contends that the ALJ failed to explain why time off task and/or

absences for her panic attacks, in addition to the physical and emotional

symptoms of the attacks, were not included in the RFC. Id. at 9.2

      RFC is defined as “the most [a claimant] can do despite [his or her]

limitations.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). Social Security Ruling

(“SSR”) 96-8p, 1996 WL 374184 (July 2, 1996), provides that an ALJ’s RFC

“assessment must include a narrative discussion describing how the evidence

supports each conclusion, citing specific medical facts (e.g., laboratory findings)

and nonmedical evidence (e.g., daily activities, observations).” Id. at *7. In

formulating an RFC, the ALJ is not required to discuss every piece of evidence.

See Reid v. Comm’r of Soc. Sec., 769 F.3d 861, 865 (4th Cir. 2014). The ALJ

is, however, required to build a logical bridge from the evidence of record to his

or her conclusion. Monroe, 826 F.3d at 189; see also Clifford v. Apfel, 227 F.3d

863, 872 (7th Cir. 2000). With respect to the function-by-function analysis,




2 In support of this argument, Plaintiff cites to treatment records prior to her alleged
disability onset date of June 30, 2013. Pl.’s Mem. (Doc. 9) at 5-7, Plaintiff, though,
was apparently still working at the time. See (T. 56-57).
                                           8
“[t]he RFC assessment must first identify the individual’s functional

limitations or restrictions and assess his other work-related abilities on a

function-by-function basis[.]” SSR 96-8p, 1996 WL 374184, at *1.

      Here, at step two the ALJ found that Plaintiff’s panic disorder was a

severe impairment because it more than minimally interfered with her ability

to perform basic work activities. (T. 24.) See Diane S. P. v. Berryhill, ___ F.3d

___, 2019 WL 1879256, at *24 (E.D. Va. Mar. 21, 2019).

      At step three, the ALJ concluded that Plaintiff did not have an

impairment or combination of impairments that met or medically equaled the

severity of one of the listed impairments. (T. 25.) In support of this conclusion,

the ALJ found that Plaintiff had moderate limitations in interacting with

others. The ALJ noted that Plaintiff reported being anxious when going out in

public, problems getting along with others because of her anxiety, and being

able to get along with authority figures as long as they were not disrespectful

to her. At the same time, Plaintiff reported talking with her sisters and going

shopping in public.

      In addition, the ALJ found that the evidence suggested Plaintiff had no

problems adapting or managing herself; while she reported problems with

anxiety, she was able to go out in public and reported no problems with

personal care tasks. (T. 26.)

      In fashioning Plaintiff’s RFC, the ALJ found that Plaintiff was able to

                                        9
perform light work and further that she was limited to simple, routine tasks

involving simple work-related decisions with few workplace changes and no

fast-paced productivity requirements.      (T. 26.) The ALJ determined that

Plaintiff could have occasional interaction with supervisors and the general

public and frequent interaction with coworkers. (T. 26.)

      In reaching these conclusions, the ALJ reviewed the evidence

thoroughly, making specific reference to Plaintiff’s anxiety. The ALJ found

that Plaintiff’s medically determinable impairments could reasonably be

expected to cause the alleged symptoms, but that Plaintiff’s statements

concerning the intensity, persistence, and limiting effects of these symptoms

were not entirely consistent with the medical evidence and other evidence in

the record.

      The ALJ noted that while Plaintiff had been treated for mental

impairments, that treatment was conservative and had yielded many

unremarkable findings, such that restrictions greater than the range of light

work in her RFC were not necessary. For example, during a visit with her

primary care physician in July 2013 shortly after the alleged onset date,

Plaintiff was diagnosed with a cervical strain and carpal tunnel syndrome, but

the remainder of her physical exam was normal. (T. 27.)

      Further, Plaintiff twice sought treatment at the hospital for chest pain.

Examinations indicated that Plaintiff did not have a heart condition, and that

                                      10
the pain was attributable to anxiety. (T. 27). However, the ALJ found that

information from other records did not indicate additional limitations should

be included in Plaintiff’s RFC. For example, when Plaintiff attended a

consultative exam in September 2014, she advised the provider that she had

been to the emergency room for anxiety related chest pain “a few times” and

reported anxiety attacks, but appeared to be in a good mood and her mental

status was generally unremarkable. (T. 27-28).

      In addition, during a clinical assessment, Plaintiff reported only

occasional panic attacks. She stated that medication did not help her, though

she was taking only a very small dose of medication as needed. (T. 28). While

Plaintiff’s mental status exam showed some anxiety and restless motor

activity, her findings were otherwise normal. (T. 28.)

      The ALJ also evaluated other evidence and opinions. The ALJ gave little

weight to the opinion of the State agency medical consultant, who endorsed a

range of medium work, and some weight to the opinions of the State agency

psychological consultants, who opined that Plaintiff could perform simple

tasks in a low stress environment with minimal social demands. This second

opinion, the ALJ found, was generally consistent with the record as a whole

and the nature of Plaintiff’s anxiety. (T. 28-29.)

      Further, the ALJ gave great weight to the opinion of a consultative

examiner, who personally examined Plaintiff and was a specialist in mental

                                        11
health impairments. The findings of that examiner, the ALJ noted, were

generally consistent with the findings of the State agency psychological

consultants and the record as a whole. (T. 29).

      The ALJ considered, but gave little weight to, the statements of

Plaintiff’s former coworker, Plaintiff’s friend, and Plaintiff’s son, finding them

to be inconsistent with the medical evidence and treatment. (T. 29).

      In sum, the Court finds that the ALJ thoroughly reviewed the

information regarding Plaintiff’s panic attacks and concludes that the ALJ’s

finding regarding Plaintiff’s ability to perform a limited range of light work, as

stated in the RFC, is supported by substantial evidence.

      B.    Lucia does not provide a basis for relief.

      Next, citing Lucia v. S.E.C., 585 U.S. ___, 138 S. Ct. 2044 (2018), Plaintiff

argues that, at the time of the decision, the ALJ did not comply with the

Appointments Clause. Pl.’s Mem. (Doc. 9) at 9-12. Plaintiff contends that ALJs

are inferior officers that must be appointed by the President, Courts of Law, or

Heads of Departments. Id. at 9.

      In Lucia, the Supreme Court held that the ALJs of the Securities and

Exchange Commission are “Officers of the United States, subject to the

Appointments Clause.” 138 S. Ct. 2055. The Court noted that “‘one who makes

a timely challenge to the constitutional validity of the appointment of an officer

who adjudicates his case’ is entitled to relief.” Id. (quoting Ryder v. United

                                        12
States, 515 U.S. 177, 182-83 (1995)). Because Lucia made such a timely

challenge, a new hearing before another ALJ was ordered. Id.

      In this case, assuming the holding in Lucia applies to Social Security

ALJs, Plaintiff did not make a timely challenge at her hearing before the ALJ.

See (T. 40-76). Therefore, Plaintiff has forfeited any right to relief based on

Lucia. See Jenkins v. Berryhill, No. 1:18-CV-00050-MR, 2019 WL 1317730, at

*3 (W.D.N.C. Mar. 22, 2019) (“Plaintiff has forfeited [the Lucia] issue by failing

to raise it during her administrative proceedings.”); Garrison v. Berryhill, No.

1:17-CV-00302-FDW, 2018 WL 4924554, at *2 (W.D.N.C. Oct. 10, 2018) (“To

the extent Lucia applies to Social Security ALJs, Plaintiff has forfeited the

issue by failing to raise it during her administrative proceedings”).

VI.   Conclusion

      Considering the foregoing, Plaintiff’s motion for summary judgment

(Doc. 10) is DENIED, and the Commissioner’s motion for summary judgment

(Doc. 12) is GRANTED.



                           Signed: September 27, 2019




                                           13
